Title: To George Washington from Oliver Wolcott, Jr., 18 February 1795
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasy Dept Feby 18. 1795.
        
        The Secretary of the Treasury has the honor respectfully to submit to The President of the United States, certain documents, by which it appears that John Muir Collector for the District of Vienna in Maryland, has neglected his duty in failing to collect

(or to institute in season, suits for the recovery of) bonds for duties due to the United States.
        This Collector has moreover failed to pay certain drafts drawn on him by the Treasurer of the United States, for monies appearing by returns to the Treasury to be on hand, and in this respect he is found to be in the same predicament as the Collectors of York & Tappahannock, who were superseded.
        The Secretary is firmly of opinion that the good of the public service requires that this officer should be displaced, & from enquiries which he has made of Mister Murray, of the House of Representatives, he is induced to believe that James Frazier is a fit character to succeed to the office. All which is most respectfully submitted.
        
          Olivr Wolcott jrSecy of the Treasy
        
      